Citation Nr: 0120599	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  96-23 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for status post 
resection of tumors of the urinary bladder secondary to 
radiation exposure, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Joseph C. Wagner, Attorney at 
Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



REMAND

The veteran had active military service from November 1945 to 
October 1947, and from August 1948 to January 1950.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a July 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.

The issue of entitlement to a total disability evaluation 
based on individual unemployability due to the veteran's 
service-connected disabilities, raised by the appellant's 
attorney in his June 22, 1999, letter to the RO, has not been 
adjudicated by the RO.  Accordingly, this issue is not in 
appellate status, and is referred to the RO for appropriate 
action.

Under pertinent VA regulations, a written communication from 
a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a Notice of 
Disagreement (NOD).  While special wording is not required, 
the NOD must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201 (2000).

In the present case, an increased evaluation for the 
residuals of bladder cancer was denied by means of a July 
2000 rating action.  [See Supplemental Statement of the Case, 
July 10, 2000.]  Subsequently, in September 2000, the veteran 
submitted a VA Form 21-4138, Statement in Support of Claim, 
wherein he again asked for an increased evaluation for the 
residuals of his bladder cancer.  The Board liberally 
construes the September 2000 written statement from the 
veteran as a NOD to the July 2000 denial of an increased 
evaluation for his service-connected bladder disability.  

Under the United States Court of Veteran's Appeals, 
hereinafter the Court, holding in Manlincon v. West, 12 Vet. 
App. 238 (1999), the aforementioned September 2000 NOD 
initiates review by the Board of the RO's July 2000 decision.  
Accordingly, this issue must be remanded to have the RO issue 
a Statement of the Case regarding the claim.

Accordingly, the case is REMANDED for the following 
development:

The RO should furnish to the appellant 
and his representative a Statement of the 
Case addressing the issues of entitlement 
an evaluation in excess of 30 percent for 
the residuals of bladder carcinoma, 
secondary to radiation exposure.  This 
Statement of the Case should summarize 
the law and evidence relied on in the 
determination of his claim.  The RO 
should also inform the appellant of his 
appellate rights with respect to his 
claim.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to comply with the appellant's 
right to due process.  No inference should be drawn regarding 
the final disposition of this claim.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 


